Citation Nr: 0104416	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-21 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
pain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran had active service from December 1983 to October 
1984.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a July 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied increased evaluations 
for the veteran's service-connected chronic low back pain and 
hypertension.  The veteran disagreed, contending that his 
conditions merited higher evaluations, and this appeal 
ensued.  The issue of entitlement to an increased evaluation 
for chronic low back pain will be addressed in the Remand 
portion of the decision.


FINDING OF FACT

The veteran's hypertension is manifested by diastolic 
pressure predominantly 100 or more but less than 110, with 
systolic pressures under 160 but requiring continuous control 
with medication.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.31, 4.104, Diagnostic Code 7010 
(2000), Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual and Procedural Background

The veteran seeks an increased evaluation for his 
hypertension.  VA first has a duty to assist the veteran in 
developing facts which are pertinent to that claim.  See 
generally, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  In the present case, the 
Board finds that all relevant facts have been properly 
developed with respect to the issue of an increased 
evaluation for hypertension, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  That evidence includes the 
veteran's service medical records, a report of VA 
examination, treatment records, and statements, testimony, 
and argument made by and on the veteran's behalf.  The Board 
has not been made aware of any additional relevant evidence 
which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See Veterans Claims 
Assistance Act of 2000.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  

Service medical records show that the veteran had some mildly 
elevated blood pressure readings in service.  Service 
connection for hypertension was granted in a June 1985 rating 
decision, and a noncompensable evaluation was assigned.  His 
instant claim for increase was received in August 1998.  VA 
outpatient treatment records show that the veteran was seen 
for follow up of his blood pressure and for medications.  His 
blood pressure was 152/84 on one visit in March 1999 and 
137/75 on one visit in April 1999.  

The veteran was afforded a VA examination for evaluation of 
hypertension in May 1999.  At that time, his blood pressure 
was 152/102 in the right arm and 144/102 in the left arm.  
His chest X-ray showed mild cardiomegaly with left 
ventricular and left atrial enlargement.  He reported that 
his medications included Lisinopril, Clonidine, Methocarbamol 
and Amitriptyline.  The pertinent diagnosis was essential 
hypertension.  


II. Analysis

In addition to the criteria noted earlier in this decision, 
the Board is required to consider additional statutory and 
regulatory guidelines, as well as pertinent case law and VA 
internal guidelines, when evaluating a claim for an increased 
evaluation.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

Prior to filing his claim for an increased evaluation in 
August 1998, the veteran was evaluated using the criteria for 
hypertension effective prior to January 12, 1998.  By 
regulatory amendment effective January 12, 1998, substantive 
changes were made to the schedular criteria for evaluating 
diseases of the heart, as set forth in 38 C.F.R. § 4.104, 
Diagnostic Codes 7000-7017.  See 62 Fed. Reg. 65207-65244 
(1997).  The veteran's hypertension is currently evaluated as 
10 percent disabling under Diagnostic Code, 7101.  The RO has 
correctly evaluated the veteran under the current criteria.  

Under Diagnostic Code 7101, a 10 percent rating is for 
application when there is hypertensive vascular disease with 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more; it is the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more or who requires continuous 
medication for control.  Diastolic pressure predominantly 110 
or more, or; systolic pressure predominantly 200 or more, 
warrants a 20 percent rating.  Diastolic pressure 
predominantly 120 or more warrants a 40 percent rating, while 
diastolic pressure of 130 or more warrants a 60 percent 
rating..  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2000).  

The Board notes that the veteran has a history of mildly 
elevated hypertension as noted in the service medical records 
and VA treatment records.  The condition appears to require 
medication for control.  However, there is no evidence of 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more at any relevant time.  The 
VA examination indicates no such readings, nor do the 
outpatient treatment records for the relevant time period.  
Furthermore, the medical record reflects that, overall, the 
veteran's hypertension has been considered no more than 
mildly elevated.  Diastolic pressures between 75 and 102 and 
systolic pressures between 137 and 152, simply do not meet 
the criteria for a 20 percent evaluation under Diagnostic 
Code 7101.  Thus, as the record does not show the requisite 
blood pressure readings, an increased evaluation is not 
warranted on this basis.  

Additional pertinent diagnostic codes have been considered.  
However, there is no basis for assignment of a rating in 
excess of the currently assigned evaluation under any other 
relevant code provision for hypertension.  See 38 C.F.R. 
§ 4.104 (2000).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the United States Court of Appeals for Veterans 
Claims (Court) holding in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  The Board has considered whether an 
extra-schedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  In the instant case, 
however, there has been no showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned 10 percent 
evaluation), necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  The veteran 
has not indicated that he had lost any time at his present 
job due to his service-connected condition.  In fact, it 
appears that he has worked steadily for the time period under 
consideration until he suffered a work-related injury to the 
back in April 2000.  Also, the record does not indicate that 
he has had significant symptoms and treatment which would 
require him to stop work due to hypertension.  The current 
manifestations of this service-connected hypertension remain 
under control with medication.  Under these circumstances, 
the Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In considering the veteran's claim for an increased rating 
for hypertension, the Board has considered the doctrine of 
reasonable doubt, but as the preponderance of the evidence is 
against the claim, the rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for hypertension is 
denied.


REMAND

As noted, the veteran has indicated that his service-
connected chronic low back pain has worsened and is more than 
10 percent disabling.  Since his case has been certified to 
the Board by the RO, additional medical evidence has been 
received which was not reviewed by the RO and for which the 
veteran did not submit a waiver of RO consideration.  He has 
requested that the Board accept this evidence, and the Board 
will do so.  However, this evidence must be submitted to the 
RO for review and for preparation of a supplemental statement 
of the case (SSOC) prior to Board review.  38 C.F.R. 
§ 20.1304 (2000).  Moreover, the evidence indicates that the 
veteran suffered a back injury in April 2000 and there is an 
indication that the veteran has disc protrusion at L4-L5 and 
L5-S1.  This suggests that there may be current 
manifestations of the veteran's service-connected chronic 
back pain which are not fully articulated in the record, as 
it appears that the veteran is undergoing treatment for his 
back.  Therefore, additional development could prove helpful.

Further, the veteran has indicated that pain is a significant 
component to his service-connected back condition, and that 
his VA examination report did not accurately reflect his 
degree of pain reported.  In evaluating a service-connected 
joint disability, the Court held in DeLuca v. Brown, 8 Vet. 
App. 202 (1995) that the Board had inadequately considered 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court found that diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The RO should, on remand, 
ensure that there is compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107). 

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain updated VA 
medical records for the veteran for his 
service-connected back disability since 
August 1998, and should, after obtaining 
appropriate release forms, request 
records from non-VA treating sources 
identified by the veteran for his 
service-connected chronic low back 
strain.

2.  The veteran should be afforded a VA 
examination to evaluate his service-
connected chronic low back pain.  The 
claims folder should be made available 
to the examiner for review before the 
examination.  All necessary tests should 
be performed.  The examiner is requested 
to record all ranges of motion of the 
veteran's low back.  The examiner is 
requested to provide diagnoses for all 
lumbar spine disabilities found and, to 
distinguish, to the extent possible, 
manifestations of the veteran's service-
connected low back disorder from any 
nonservice-connected low back 
disability.  If lumbar disc disease is 
present, he should express an opinion as 
to whether it is at least as likely as 
not that such is related to the service-
connected low back pain (formerly 
characterized as back strain) or whether 
it is at least as likely as not that low 
back strain is unrelated to any lumbar 
disc disease.  If possible, the examiner 
should comment on what current 
manifestations are due to the 
intercurrent injury and what 
manifestations are due to service-
connected back disability.  The examiner 
should also provide a full description 
of the likely effects of the service-
connected low back disability upon the 
veteran's ordinary activities, including 
the extent of any painful or weakened 
movement, excess fatigability, or any 
incoordination.  To the extent possible, 
any such additional functional loss 
should be assessed in terms of 
additional loss of range of motion.  If 
this is not feasible, the examiner 
should so state.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered, including DeLuca, supra.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit 

additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

